PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/576,663
Filing Date: 19 Sep 2019
Appellant(s): GERSHAFT et al.



__________________
George-Leonard N. Ngengwe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/01/2021 by George-Leonard N. Ngengwe.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argued: The cited references fail to teach or suggest “access, using a plurality of collectors, data for generating dependency data, based on a collection time attribute associated with a corresponding collector that provides operations for targeted collection of data based on the collection time attribute.”

In response to appellant’s argument, examiner submits that cited references teach “access, using a plurality of collectors, data for generating dependency data, based on a collection time attribute associated with a corresponding collector that provides operations for targeted collection of data based on the collection time attribute.” In particular, Basak teaches technique for generating dependency data comprising agent collectors that collect dependency data so that the collected dependency data is stored with the dependency service manager wherein these dependency data collected to targeted transactions and associated with an attribute indicating the time the dependency data was collected (see Basak, ¶ [0031] and 

Appellant argued: The cited references fail to teach or suggest “the collection time attribute is selected from one of the following: design time collection, deployment time collection and runtime collection.”

In response to appellant’s argument, examiner submits that cited references indeed teach “the collection time attribute is selected from one of the following: design time collection, deployment time collection and runtime collection.” In particular, Basak discloses agent collectors collecting, summarizing and sending dependency data information comprising runtime data to the dependency service manager (see Basak, ¶ [0033] and [0037]- [0038]). Similarly, Flectcher teaches real-time virtualization of interdependent applications wherein when deploying VMs, the manager collects resources and relationships of the deployed VM comprising associated time (see Flectcher, ¶ [0023] and [0050]- [0051]). Therefore, the applied prior art of record clearly teaches collection time attribute being from runtime and/or deployment time. Thus, meeting the required scope of argued limitation as currently presented. 

In Conclusion: It is examiner’s position that appellant has not submitted claims drawn to limitation which define the operation and apparatus of appellant’s disclosed invention in manner which distinguishes over the prior art.
For the above reasons, it is believed that the rejections should be sustained.

/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444    
                                                                                                                                                                                                    Conferees:

/RANODHI SERRAO/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                        
{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.